Citation Nr: 9915044	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE
Evaluation of post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's father


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from September 1990 to June 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Muskogee, Oklahoma, Regional Office which, in pertinent part, 
denied service connection for post-traumatic stress disorder 
(PTSD) and peripheral neuropathy.  In January 1996, the 
veteran submitted a notice of disagreement.  In April 1997, 
the Muskogee, Oklahoma, Regional Office granted service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability.  In April 1997, the Muskogee, Oklahoma, 
Regional Office issued a statement of the case to the veteran 
and her accredited representative which addressed the 
veteran's entitlement to service connection for peripheral 
neuropathy and an increased evaluation for PTSD.  In October 
1997, the veteran's claims file was transferred to the 
Atlanta, Georgia, Regional Office (RO).  

In October 1997, the veteran submitted a notice of 
disagreement with that portion of the April 1997 rating 
decision which assigned a 30 percent evaluation for PTSD.  In 
September 1998, the RO issued a supplement statement of the 
case to the veteran and her accredited representative which 
addressed the veteran's entitlement to an increased 
disability evaluation for PTSD.  In October 1998, the veteran 
submitted a substantive appeal from the assignment of a 30 
percent evaluation for PTSD.  In February 1999, the veteran 
was afforded a video hearing before the undersigned Member of 
the Board.  The veteran has been represented throughout this 
appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as stated.  
The veteran is not prejudiced by such action.  The law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The veteran did not submitted a substantive appeal from the 
February 1995 rating decision denying service connection for 
peripheral neuropathy.  The veteran has advanced no 
contentions as to that issue since her notice of 
disagreement.  Consequently, the Board has no jurisdiction 
over that issue.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Unlike Fenderson, the appellant was informed of the 
requirement to submit a substantive appeal in a Statement of 
the Case instead of a Supplemental Statement of the Case.


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 30 percent for PTSD.  The report of a 
November 1997 Department of Veterans Affairs (VA) examination 
for compensation purposes notes that the veteran had been 
receiving ongoing psychiatric treatment at the Columbus, 
Georgia, VA medical facility since October 1997.  At the 
hearing before the undersigned Member of the Board, the 
veteran testified that she had participated in a VA 
vocational rehabilitation program and received treatment at 
Martin Army Community Hospital, Fort Benning, Georgia, which 
included the prescription of Prozac.  Clinical documentation 
of the cited treatment has not been incorporate into the 
record.  The veteran's VA vocation rehabilitation file has 
not been associated with the claims file.  

The VA should obtain all relevant VA and other treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Additionally, the Board finds that further 
VA psychiatric evaluation would be helpful in resolving the 
issues raised by the instant appeal.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of her PTSD since 1996 
including the names and addresses of all 
treating physicians.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
Martin Army Community Hospital, Fort 
Benning, Georgia, and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after November 1995, including that 
provided at the Columbus, Georgia, VA 
medical facility, be forwarded for 
incorporation into the record.  

3.  The RO should request that the 
veteran's VA vocational rehabilitation 
file be associated with her claims file.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for further development of the record.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

